Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method of treating cancers comprising administering separate doses of CAR T-cells wherein each dose is either CD4+ or CD8+ T cells, in the reply filed on 06 January 2022.  
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 04 May 2020 and 06 January 2022 consisting of 53 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2018/035755 (filed 06/01/2018) which claims benefit of 62/614,957 (filed 01/08/2018) and claims benefit of 62/596,764 (filed 12/08/2017) and claims benefit of 62/593,871 (filed 12/01/2017) and claims benefit of 62/580,425 (filed 11/01/2017) and claims benefit of 62/549,938 (filed 08/24/2017) and claims benefit of 62/527,000 (filed 06/29/2017) and claims benefit of 62/521,366 (filed 06/16/2017) and claims benefit of 62/515,530 (filed 06/05/2017) and claims benefit of 62/514,774 (filed 06/02/2017).  The instant application has been granted the benefit date, 02 June 2017, from the applications 62/514,774.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  
Claim 1 is directed to a method of treating a subject having or suspected of having a cancer, the method comprising administering to the subject a dose of CD4+ and CD8+ T cells, each of the CD4+ and the CD8+ T cells, individually, comprising a recombinant receptor that specifically binds to a target antigen expressed by the cancer or a cell or tissue thereof and/or that is associated with the cancer, wherein the administration comprises administering a plurality of separate compositions, the plurality of separate compositions comprising a first composition comprising one of the CD4+ T cells and the CD8+ T cells and a second composition comprising the other of the CD4+ T cells and the CD8+ T cells.
There is much prior art for treating cancer with CAR T-cell therapy where both CD4+ and CD8+ T cells are administered in combination.  For example, Sommermeyer et al. (Leukemia (2016) 30, 492–500; doi:10.1038/leu.2015.247) teach “Combining the most potent CD4+ and CD8+ CAR-expressing subsets, resulted in synergistic antitumor effects in vivo” (abstract).  Sommermeyer et al. compared two dose regimes where each dose each dose contained CD4+ cells, CD8+ cells or a combination of CD4+ and CD8+ cells.  Sommermeyer et al. never tested a two dose regime where one dose contained CD4+CD8- and the other dose contained CD4-CD8+.  Therefore, there was no motivation to modify Sommermeyer et al. to the claimed method.  
The closest prior art, Crisman et al. (US2016/0122782), was published by the current inventors more than a year prior to the earliest benefit date of the current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-10, 13, 17, 29-31, 35, 38, 41-42, 45, 48-49, 56-57, 60, 62, 69-73, 159- 177 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633